DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "a lock mechanism" in line 19 it is unclear if this is the same or an additional lock mechanism of claim 1.  

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. (US 9,982,467). Although the claims at issue are not completely identical, they are not patentably distinct from each other because lines 2-16 of the instant application are word for word verbatim with the (US 9,982,467) lines 2-18. Claim 1 is not statutorily rejected as additional subject matter is present, although accounted for in subsequent claims of (US 9,982,467). The remaining subject matter concerning guide mechanism (Claim 2 lines 5-11; US 9,982,467) and engagement projection portion (Claim 2 lines 19-22; US 9,982,467) are found.  

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 3 of U.S. Patent No. (US 9,982,467).

Claim 3 and 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and  3 of U.S. Patent No. (US 9,982,467) in view of U.S. Patent No. (US 8,485,585). Although a boot is present in (US 9,982,467), it is not .

Claim 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 3 of U.S. Patent No. (US 9,982,467). Slide resistance reduction member is present (US 9,982,467) is not explicitly claimed but is obviously essential in providing a interface between theboot and the bearing materials.

Claim 5, 8-12  are rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 5-8 of U.S. Patent No. (US 9,982,467).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675